Case: 20-30435     Document: 00515956108         Page: 1     Date Filed: 07/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 28, 2021
                                  No. 20-30435
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   Ali Amiri,

                                                           Petitioner—Appellant,

                                       versus

   Merrick Garland, U.S. Attorney General; Kevin K.
   McAleenan, Acting Secretary, U.S. Department of Homeland Security;
   Director of Immigration & Customs Enforcement,
   Harrisonburg Field Office; Pat Book, Warden, Catahoula
   Correctional Center,

                                                        Respondents—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 1:20-CV-473


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30435      Document: 00515956108          Page: 2    Date Filed: 07/28/2021




                                    No. 20-30435


          Ali Amiri, a native and citizen of Iran, appeals the district court’s
   dismissal of his 28 U.S.C. § 2241 petition for lack of jurisdiction. In his
   § 2241 petition, Amiri challenged his detention pursuant to a final order of
   removal and the order of removal itself, arguing that he was unlawfully
   arrested, that there was no basis for his detention, that he was denied a
   meaningful opportunity to contest his detention, and that immigration
   officials unlawfully seized his property. On appeal, Amiri argues that his
   order of removal should be vacated and that this court should assume
   jurisdiction over his appeal.
          Pursuant to the REAL ID Act, “[n]otwithstanding any other
   provision of law (statutory or nonstatutory), including section 2241 of Title
   28, or any other habeas corpus provision, . . . a petition for review filed with
   an appropriate court of appeals in accordance with this section shall be the
   sole and exclusive means for judicial review of an order of removal entered or
   issued under any provision of this chapter.” 8 U.S.C. § 1252(a)(5). Because
   Amiri is contesting the validity of his order of removal, the district court did
   not err in dismissing the § 2241 petition for lack of jurisdiction. See Rosales
   v. Bureau of Immigr. & Customs Enf’t, 426 F.3d 733, 736 (5th Cir. 2005).
          Amiri has resorted to a § 2241 petition because we previously denied
   his motion for a stay of removal in January 2021. Since we denied him a stay,
   Amiri has made multiple meritless filings attempting to avoid our ruling. We
   warn Amiri that future frivolous filings in this court or any court subject to
   our jurisdiction may result in the imposition of sanctions.
          Accordingly, the judgment of the district court is AFFIRMED.




                                          2